                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

LOWELL QUINCY GREEN, #518622, §
         Plaintiff,           §
                              §
v.                            §              CIVIL NO. 3:18-CV-2556-K
                              §
TEXAS PAROLE BOARD, et al.,   §
         Defendants.          §




  ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error.      Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      IT IS THEREFORE ORDERED that Plaintiff is BARRED by three strikes and

that his motion to proceed in forma pauperis is DENIED. See 28 U.S.C. § 1915(g).

      SO ORDERED.

      Signed October 15th, 2018.



                                             ________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
